Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Keith C. Vick Registration No.: 70,055 on 09/08/2021.
	
This application has been amended as follows:
Claims 1, 6 and 11 are amended.
Claims 4, 9 and 14 are cancelled.

Pending claims have been amended as follows:
1.	(Currently amended) A method of communicating with two or more hosts, the method comprising:
transmitting a first communication from a first host to a meter electronics to request a first fluid property measured by a first meter assembly via the meter electronics, the meter electronics being configured to receive and process a first sensor signal from the first meter assembly to compute the first fluid property measured by the first meter assembly; and
transmitting a second communication from a second host to the meter electronics to request a second fluid property measured by a second meter assembly via the meter electronics, the meter electronics being configured to receive and process a second sensor signal second fluid property measured by the second meter assembly;
wherein: 
the first communication includes a first address associated with the first meter assembly and the second communication includes a second address associated with the second meter assembly; and
the meter electronics is connected to the first meter assembly with a first set of wiring leads and to the second meter assembly with a second set of wiring leads.

2.	(Previously presented) The method of claim 1, wherein the first communication is received from the first host via a first communication port of the meter electronics and the second communication is received from the second host via a second communication port of the meter electronics.

3.	(Previously presented) The method of claim 1, wherein the first communication and the second communication are transmitted via a communication path communicatively coupling the first host and the second host with the meter electronics.

4.	(Canceled) 

5.	(Previously presented) The method of claim 1, further comprising converting the first communication and the second communication with one or more signal converters in the meter electronics.

6.	(Currently amended) A meter electronics for communicating with two or more hosts, the meter electronics comprising:
an interface configured to receive a first sensor signal from a first meter assembly and a second sensor signal from a second meter assembly; and
a processor communicatively coupled to the interface, the processor being configured to: 
first fluid property measured by the first meter assembly;
process the second sensor signal to compute a second fluid property measured by the second meter assembly; and
communicate with: 
a first host transmitting a first communication to the meter electronics to request the first fluid property measured by the first meter assembly via the meter electronics; and 
a second host transmitting a second communication to the meter electronics to request the second fluid property measured by the second meter assembly via the meter electronics; and
wherein: 
the first communication includes a first address associated with the first meter assembly and the second communication includes a second address associated with the second meter assembly; and
the meter electronics is connected to the first meter assembly with a first set of wiring leads and to the second meter assembly with a second set of wiring leads.

7.	(Previously presented) The meter electronics of claim 6, wherein the processor is further configured to receive the first communication from the first host via a first communication port of the meter electronics and receiving the second communication from the second host via a second communication port of the meter electronics.

8.	(Previously presented) The meter electronics of claim 6, wherein the processor is further configured to communicate with the first host and the second host via a communication path communicatively coupling the first host and the second host with the meter electronics.

9.	(Canceled) 

10.	(Previously presented) The meter electronics of claim 6, further comprising one or more signal converters configured to convert the first communication and the second communication.

11.	(Currently amended) A system for communicating with two or more hosts, the system comprising:
a first meter assembly and a second meter assembly; and
a meter electronics communicatively coupled to the first meter assembly and the second meter assembly, the meter electronics being configured to:
receive and process a first sensor signal from the first meter assembly to compute a first fluid property measured by the first meter assembly; and 
receive and process a second sensor signal from the second meter assembly to compute a second fluid property measured by the second meter assembly; and
communicate with a first host transmitting a first communication to the meter electronics to request the first fluid property measured by the first meter assembly via the meter electronics and a second host transmitting a second communication to the meter electronics to request the second fluid property measured by the second meter assembly via the meter electronics;
wherein: 
the first communication includes a first address associated with the first meter assembly and the second communication includes a second address associated with the second meter assembly; and
the meter electronics is connected to the first meter assembly with a first set of wiring leads and to the second meter assembly with a second set of wiring leads.

12.	(Previously presented) The system of claim 11, wherein the meter electronics is further configured to receive the first communication from the first host via a first communication port of the meter electronics and receive the second communication from the second host via a second communication port of the meter electronics.

13.	(Previously presented) The system of claim 11, wherein the meter electronics is further configured to communicate with the first host and the second host via a communication path communicatively coupling the first host and the second host with the meter electronics.

14.	(Canceled) 

15.	(Previously presented) The system of claim 11, wherein the meter electronics further comprises one or more signal converters configured to convert the first communication and the second communication.

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a method of communicating with two or more hosts, the method comprising: the information is a fluid property measured by a first meter assembly, the meter electronics being configured to receive and process a first sensor signal from the first meter assembly to compute the fluid property measured by the first meter assembly; and the meter electronics request a fluid property measured by a second meter assembly, the meter electronics being configured to receive and process a second sensor signal from the second meter assembly to compute the fluid property measured by the second meter assembly; and the meter electronics is connected to the first meter assembly with a first set of wiring leads and to the second meter assembly with a second set of wiring leads.
US2010/0299452A1 to Flammer discloses a method of communicating with two or more hosts, the method comprising: transmitting a first communication from a first host (fig 1C:175, par[0031], [0037], [0038], [0044]) to an electronics to request information measured by a first meter assembly (fig 1C:171, par[0035], [0044]) via the electronics (fig 1C:173, par[0031]); and transmitting a second communication from a second host (fig 1C:175, par[0031], [0037], [0038]) to the electronics to request information measured by a second meter assembly (fig 1C:171, par[0035]) via the electronics (fig 1C:173, par[0031]); wherein the first communication includes a first address associated with the first meter assembly (par[0043], [0044]) and the second communication includes a second address associated with the second meter assembly (par[0043], [0044]).
Flammer does not disclose the information is a fluid property measured by a first meter assembly, the meter electronics being configured to receive and process a first sensor signal from the first meter assembly to compute the fluid property measured by the first meter assembly; and the meter electronics request a fluid property measured by a second meter assembly, the meter electronics being configured to receive and process a second sensor signal from the second meter assembly to compute the fluid property measured by the second meter assembly; and the meter electronics is connected to the first meter assembly with a first set of wiring leads and to the second meter assembly with a second set of wiring leads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685